Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA 19103-7018 www.stradley.com April 21, 2017 Board of Trustees of Franklin Templeton ETF Trust One Franklin Parkway San Mateo, CA 94403-1906 Subject: Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A relating to Franklin Templeton ETF Trust, a Delaware statutory trust File Nos. 333-208873; 811-23124 Ladies and Gentlemen: We have acted as counsel to Franklin Templeton ETF Trust, a Delaware statutory trust (the “Trust”), including its new series, Franklin LibertyQ U.S. Equity ETF, Franklin LibertyQ U.S. Mid Cap Equity ETF and Franklin LibertyQ U.S. Small Cap Equity ETF (the “Series”), in connection with the preparation and filing with the U.S.
